Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2018/ 087886 filed in China on 05/22/2018, published as WO 2019/033812 on 02/21/2019.
Acknowledgment is made of applicant’s claim for foreign priority of application 201710713098.9 filed in China on 08/18/2017.
	Currently claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 14-18 are rejected under 35 U.S.C. 102 (b) as being anticipated by Chang et al. US 2016/0147119.
Claim 1: Chang et al. disclose a display substrate, comprising 
(Fig. 1) a substrate, a plurality of pixel units PX on the substrate in a form of an array, 
gate lines (SL1, SL2, SL3 …) that are in one-to-one correspondence to each row of pixel units PX, and data lines (DL1, DL2, DL3 …) between any two adjacent columns of pixel units PX, 
(Fig. 2) [0045] each of the pixel units PX comprises a pixel electrode P1/P2 and a thin film transistor TR configured to control the pixel electrode P1/P2; and 
(Fig. 2) each of the data lines DL2 (L1/L3/L2) comprises a plurality of curved data line parts between any two pixel units, whose row directions are adjacent to each other, in two columns of pixel units (P1/P2) on two sides of the data line DL2, 
each data line part DL2 (L1/L3/L2) comprises a first part L1 covered by a pixel electrode of a pixel unit P1 on one side (left side) of the data line part DL2 and a second part L2 covered by a pixel electrode P2 of a pixel unit on the other side (right side) of the data line part DL2.  

Claims 2-4, 14-18: Chang et al. disclose
Claims 2, 16: (Fig. 2) each data line part DL2 (L1/L3/L2) further comprises a connection part L3 configured to connect the first part L1 with the second part L2. 
Claims 3, 17: (Fig. 2) the first part L1 and the second part L2 are single lines, and each data line part comprises a first part L1, a connection part L3, and a second part L2 that are connected sequentially.  
Claims 4, 18: (Fig. 1) the pixel units PX are defined by a plurality of gate lines (SL1, SL2, SL3 …) and a plurality of data lines (DL1, DL2, DL3 …) that cross each other; and each pixel unit PX comprises a thin film transistor TR, wherein a gate of the thin film transistor TR is connected to a gate line (SL1) corresponding to the pixel unit PX, a source of the thin film transistor TR is connected to a data line part DL1 covered by a pixel electrode P of the pixel unit, and a drain of the thin film transistor TR is connected to the pixel electrode P of the pixel unit P.
Claim 14: (Fig. 1) a display panel 10 [0036]
Claim 15: (Fig. 1) a display device LCD [Abstract]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 5, 7, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2016/0147119 in view of Chang et al. US 2016/0202586 (hereinafter “Chang-586”).
Claims 5, 7, 11, 12, 19: Chang discloses as above 
Chang-586 teaches
(Fig. 2B) a plurality of common electrode lines 131/132/133 [0063] on a layer same as a layer where the gate lines 124/121 [0060] are; 
(Fig. 3) each of the common AFDOCS/17552856.1Attorney Docket No.: 038835-00134 electrode lines 131/132/133 is between two adjacent gate lines 121; 
(Fig. 1A) for a pixel unit PXA and a common electrode line 131 between any two adjacent gate lines 121, a pixel electrode 191 of the pixel unit PXA covers the common electrode line 131; and 
(Figs. 1A, 3) for each pixel unit PXA, the common electrode line 131 is a bottom electrode of a storage capacitor (inherent, they are overlapping each other) of the pixel unit 191, and the pixel electrode 191 is a top electrode of the storage capacitor of the pixel unit (Note: regarding the relative terms “top”, “bottom”, a display device is free to rotate).  
Claim 7: (Fig. 3) each gate line 121 passes through a pixel area PXA of each pixel unit in a row of pixel units corresponding to the gate line 121; the pixel area of each pixel unit is divided into a first sub-pixel area (upper PXA) and a second sub-pixel area (lower PXA); and the pixel electrode 191 comprises a first sub-pixel electrode (upper 191) and a second sub-pixel electrode (lower 191) that correspond to the first sub-pixel area (upper PXA) and the second sub-pixel area (lower PXA) respectively.  
Claim 11: (Fig. 2B) a group of common electrode lines 131/132/133 [0063] arranged on a layer same as a layer where the gate line 124/121 is [0060]; the group of common electrode lines 131/132/133 comprises a plurality of first common electrode lines 131; (Fig. 3) the pixel units (PX1/PX2) are defined by the plurality of first common electrode lines 131 and a plurality of data lines 171a/171b/171c that cross each other [0118].
It would have been obvious to a person with ordinary skill in the art to modify Chang's invention with Chang-586’s structure in order to provide improved aperture ratio, as taught by Chang-586 [0012].

Claims 6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2016/0147119 in view of Kim US 2007/0109482.
Claims 6, 20: Chang discloses as above

(Fig. 6) [0157] the first part 171b/171b comprises a first line segment 171b (upper segment) and a second line segment 171b (lower segment), the second part 171c is a single line; the connection part 171d/171d comprises a first connection part 171d and a second connection part 171d; each data line part 171 comprises a first line segment 171b (upper segment), a first connection part 171d, a second part 171c, a second connection part 171d and a second line segment 171b (lower segment) that are connected sequentially.  
It would have been obvious to a person with ordinary skill in the art to modify Chang's invention with Kim’s structure in order to provide viewing angle, as taught by Kim [0008].

Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2016/0147119 in view of Chang et al. US 2016/0202586 (“Chang-586”) and Ying PCT/CN2017/075929 (US 2018/0239207).
Claim 8: Chang discloses as above
Chang-586 teach
(Figs. 3, 4) the pixel area of each pixel unit is divided into a first sub-pixel area (upper PXA) and a second sub-pixel area (lower PXA); and the pixel electrode 191 comprises a first sub-pixel electrode (upper 191) and a second sub-pixel electrode (lower 191) that correspond to the first sub-pixel area (upper PXA) and the second sub-pixel area (lower PXA) respectively.  
Ying teaches
(Fig. 3) [0024] the first sub-pixel electrode 104 and the second sub-pixel electrode 105 adopt an integral structure covering the gate line 101/102; and each pixel unit comprises two thin film transistors (main/sub TFTs 104/105), wherein gates of the two thin film transistors are connected to gate lines 101/102 corresponding to the pixel unit; sources of the two thin film transistors are respectively connected to data line parts 103 (corresponding to Chang’s data line parts L1/L3/L2) covered by pixel electrodes of the pixel unit; and drains of the two thin film transistors are respectively connected to the first sub- pixel electrode and the second sub-pixel electrode (main/sub TFTs).  
It would have been obvious to a person with ordinary skill in the art to modify Chang's invention with Ying’s structure in order to provide improved aperture ratio, as taught by Ying [Abstract].

Claim 10: Chang discloses as above
Chang-586 teach
(Figs. 3, 4) the pixel area of each pixel unit is divided into a first sub-pixel area (upper PXA) and a second sub-pixel area (lower PXA); and the pixel electrode 191 comprises a first sub-pixel electrode (upper 191) and a second sub-pixel electrode (lower 191) that correspond to the first sub-pixel area (upper PXA) and the second sub-pixel area (lower PXA) respectively.  
Ying teaches
(Fig. 3) [0024] the first sub-pixel electrode 104 and the second sub-pixel electrode 105 are on two sides of the gate line 101/102 in an insulated manner; and each pixel unit comprises two thin film transistors (104/105), wherein gates of the two thin film 
It would have been obvious to a person with ordinary skill in the art to modify Chang's invention with Ying’s structure in order to provide improved aperture ratio, as taught by Ying [Abstract].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2016/0147119, Chang et al. US 2016/0202586 (“Chang-586”) and Ying PCT/CN2017/075929 (US 2018/0239207) as applied to claim 8 above, and further in view of  Hong et al. US 2012/0252152.
Claim 9: Chang discloses as above
Hong et al. teach
(Fig. 3) the gate line 2 is a bottom electrode of a storage capacitor 64 of the pixel unit, and the pixel electrode 5 is a top electrode of the storage capacitor 64 of the pixel unit [0022].  
It would have been obvious to a person with ordinary skill in the art to modify Chang's invention with Hong’s structure in order to provide improved reliability, as taught by Hong [0002].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2016/0147119, Chang et al. US 2016/0202586 (“Chang-586”) and Ying PCT/CN2017/075929 (US 2018/0239207) as applied to claim 8 above, and further in view of  Nagami US 2011/0181805.
Nagami teaches
(Figs. 3, 4, 5) [0080] for a pixel unit (PG1/PG2) between any two adjacent first common electrode lines CT (see CT in Fig. 4), pixel electrodes PX [0080] of the pixel unit respectively cover side parts, near the pixel unit, of the two first common electrode lines CT; and 
(Fig. 3) for each pixel unit PX, the side parts of the two first common electrode lines CT are bottom electrodes of a storage capacitor CE (capacitive element) of the pixel unit (PX), and the pixel electrodes are top electrodes of the storage capacitor of the pixel unit – [Note: (a) in Fig. 3, source electrode ST is connected to both pixel electrode PX and extension electrode EX1; and (b) regarding top/bottom layers of the storage capacitor, a display device is free to rotate or flip].  
It would have been obvious to a person with ordinary skill in the art to modify Chang's invention with Nagami’s structure in order to provide improved aperture ratio, as taught by Nagami [0008].

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The primary reason for the allowance of the dependent claim 13 is the inclusion of the limitation 
“…further comprises a plurality of second common electrode lines; each second common electrode line is between a first common electrode line and a gate line that are adjacent to each other; and for a pixel unit between any two adjacent first common electrode lines, the first sub-pixel electrode and the second sub-pixel electrode of the pixel unit respectively cover corresponding second common electrode lines; and the display substrate further comprises a metal wiring arranged on a layer same as a layer where the drain of the thin film transistor is, and connected with the drain through a drain lead; the metal wiring is above the second common electrode line; and for each pixel unit, the second common electrode line is a bottom electrode of a storage capacitor of the pixel unit, and the metal wiring is a top electrode of the storage capacitor of the pixel unit.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 2, 6, 7, 10.
Chang et al. US 2016/0147119, Chang et al. US 2016/0202586 and Ying PCT/ CN2017/075929 (US 2018/0239207) are silent as of the specific limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871